Citation Nr: 0909805	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits, pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the Veteran's death and Dependency and Indemnity 
Compensation ("DIC") based on service connection for the 
cause of the Veteran's death.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis RO.  A 
transcript of that proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2004.  The death certificate 
shows that the immediate cause of death was acute respiratory 
failure.  The secondary causes were congestive heart failure 
and hypertension.  Other significant conditions contributing 
to death were alcoholic liver cirrhosis, anemia and 
coagulopathy.

2.  At the time of his death, the Veteran was service-
connected for Post-traumatic stress disorder ("PTSD"), 
Hodgkin's disease, in remission, status post splenectomy, 
scar, right knee, and bilateral otitis externa.  

3.  The competent evidence of record establishes that PTSD 
caused or contributed to the Veteran's death.  

4.  The appellant's claim for entitlement to DIC under 
38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  Service connection for cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).

2.  The appellant's claim for entitlement to DIC under 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has essentially 
satisfied the notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Furthermore, in light of the favorable 
decision for the appellant in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.



II. Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

III.  Entitlement to service connection for the cause of the 
Veteran's death.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death, which she contends was 
the result of his service-connected Hodgkin's disease.  (See 
Board hearing transcript, September 2008.)  Specifically, she 
claim's that the side effects of the chemotherapy for 
Hodgkin's disease caused damage to the Veteran's heart and 
lungs, and caused the removal of his spleen, which in turn 
left him in a weakened condition and substantially 
contributed to his death.  Id.  She further claims that 
Trazodone, a medication prescribed for his service-connected 
PTSD, also contributed to his death.  Finally, she asserts 
that alcoholic liver cirrhosis was a significant condition 
contributing to her husband's death.  (See Notice of 
Disagreement ("NOD"), December 2005.)  

The Veteran' death certificate shows that he died on July [redacted], 
2004 of acute respiratory failure.  Underlying causes were 
congestive heart failure and hypertension.  The death 
certificate further shows that other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were alcoholic liver cirrhosis, anemia and 
coagulopathy.   

Review of the Veteran's service records shows that he 
serviced for one year in Vietnam as a rifleman.  A VA 
psychiatric evaluation indicated that he reported 
experiencing the death of fellow servicemen, including one 
soldier that was shot in the head.  (See VA psychiatric 
evaluation, January 1997.)  The VA examiner diagnosed him 
with PTSD; he was subsequently service-connected for PTSD in 
an April 1997 rating decision, effective August 18, 1994.

During the appellant's testimony before the Board in 
September 2008, she said that the Veteran was an alcoholic 
when she met him in 1972.  (See Board hearing transcript, 
p.7, September 2008.)  She also requested (both in her 
December 2005 NOD and during the hearing) that VA obtain a 
medical opinion as to the exact cause of the Veteran's death.  

In December 2008, the Board requested a medical opinion in 
order to determine the cause of the Veteran's death.  In 
January 2009, following a careful review of the Veteran's 
service personnel and medical records, and his post-service 
medical records, a VA physician opined that it was not as 
likely as not that the Veteran's Hodgkin's disease or his use 
of Trazodone contributed materially and substantially to the 
cause of his death.  Instead, he found that it was at least 
as likely as not that his death was, at least in part, 
related to his service-connected PTSD.  (See medical opinion, 
January 2009.)  He added that the Veteran had been diagnosed 
with alcoholic liver cirrhosis (see death certificate, July 
2004) and that is was as likely as not that his heavy use of 
alcohol was a result of, or was worsened by, his service-
connected PTSD.  Id.  

The United States Court of Appeals for the Federal Circuit 
has held that while 38 U.S.C.A. § 1110 precludes compensation 
for primary alcohol abuse disabilities and secondary 
disabilities that result from primary alcohol abuse, this 
statute does permit compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).

Consequently, based on the medical opinion discussed above, 
the Board concludes that the Veteran's death was related to 
military service, specifically his service-connected PTSD.  
Accordingly, the Board finds that the evidence is in favor of 
granting service connection for the cause of the Veteran's 
death. 

IV.  Entitlement to DIC under 38 U.S.C.A. § 1318. 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (2008).

However, in light of the above Board decision granting 
service connection for cause of the Veteran's death under 
38 U.S.C.A. § 1310, any claim of entitlement to DIC under 
38 U.S.C.A. § 1318 would be rendered moot.  This is because 
DIC benefits granted to a surviving spouse would be paid "in 
the same manner as if the Veteran's death were service-
connected," whereas the Board's grant of service connection 
for the cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1310 already recognizes that the death of the 
Veteran was the result of a service-connected disability.  
The United States Court of Appeals for Veteran's Claims has 
indicated that, only if an appellant's claim for service 
connection for the cause of the Veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA also have to consider an 
appellant's DIC claim under the provisions of 38 U.S.C.A. 
§ 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
As such, the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310 renders the claim of 
entitlement to DIC moot; therefore, this claim is dismissed.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


